DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-19, 25-26, 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is construed to be indefinite because the recitations “the form” lacks an antecedent basis and “these” does not clearly reference which structure or function is being referenced.  Since claims 3, 4, 6-19, 22, and 25-26 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.   Claim 30 is construed to be indefinite because the recitations “the form,” “the conveying device,” and “the conveying direction” lack an antecedent basis and “these” does not clearly reference which structure or function is being referenced.  Since claims 31-35 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.   
Allowable Subject Matter
Claims 1, 3-4, 6-19, 22, 25-26, and 30-35 are allowable over the prior art of record because the claimed workpiece treatment installation and method thereof with each of the independent features along with at least 70% gas flow is not found in the prior art either singly or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited with this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness, such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, C, E, F, cited with this action, teach workpiece treatment devices and methods.  Reference D, cited with this action, is a patent publication from the same inventive entity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Monday, November 28, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753